REAVLEY, Circuit Judge,
dissenting:
I agree with the district judge and would affirm his judgment.
The only question is General Tire’s obligation under the settlement agreement. The parties and the judge did anticipate that the $90,000 was to be deposited with the clerk when the judge approved the settlement in 1978, and it was in fact deposited. But what was not expected was the appeal and long delay before the matter became final. The consequences of that delay, nevertheless, were provided for by the agreement. It seems very clear to me that General Tire had no obligation until the end of the appeal in 1981. Under paragraph 25 there was no obligation until the judgment became “final” (in the sense of paragraph 20) and under paragraph 17 General Tire was to pay the money to the clerk at the time the judgment became “final” (in the sense of paragraph 20). The sense of *324paragraph 20 does not leave any room for doubt:
20. Final Judgment Deemed “Final”: Such Final Judgment shall be deemed and considered “final” for purposes of this settlement agreement upon the expiration of time for all appeals therefrom or (in the event an appeal is taken) the affirmance thereof on appeal (or the dismissal of the appeal for any reason) and the expiration of time for any further appellate procedures.